DECISION OF DISMISSAL
Plaintiffs appeal concerning certain omitted property assessments for tax years 2005-06 through 2007-08. The case is now before the court on Defendant's Motion to Dismiss, filed in its Answer on May 13, 2009.
A case management conference was held July 14, 2009. Pamela Borich participated on Plaintiffs' behalf. Chris Parton represented Defendant.
                          I. STATEMENT OF FACTS
During early 2008, Defendant discovered that certain property was not carried on the assessment rolls at its full, completed value. The required statutory notice of the intention to add the property values was sent to Plaintiffs on May 7, 2008. That was followed by a second notice dated May 28, 2008. The official value was added to rolls that same date. ORS 311.223.1 Importantly, a full explanation of Plaintiffs' appeal rights was provided; the specific appeal period of 90 days was cited.
Plaintiffs did not appeal to this court within 90 days of the correction. Their appeal was mailed April 8, 2009, over seven months too late. Ms. Borich stated she did not earlier fully understand the correct appeal process. *Page 2 
                              II. ANALYSIS
ORS 311.223(4) applies in this instance. It provides that the appeal period for such clerical error corrections is 90 days. Plaintiffs did not meet that mandatory timeline. Because the appeal was brought to this court too late, the court has no authority to examine the merits of the correction. No exceptions apply to the specific facts of this case.
                             III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ____ day of August 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailingto: 1163 State Street, Salem, OR 97301-2563; or byhand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60days after the date of the Decision or this Decision becomesfinal and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattsonon August 31, 2009. The Court filed and entered this documenton August 31, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.